Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 1 of 30



                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                          CASE NO.:

  ROBERT ELIE MENARD and STEVEN
  KENNAN PAYNE,

                    Plaintiffs,

  vs.

  MIAMI-DADE COUNTY and CARLOS
  D. ANGULO, individually and in his
  capacity as a Miami-Dade County Police
  Officer,

              Defendants.
  __________________________________/

                                                       COMPLAINT

          Plaintiffs Robert Elie Menard (“Mr. Menard”) and Steven Kennan Payne (“Mr. Payne”)

  sue Defendant MIAMI-DADE COUNTY (the “County”) and Defendant Carlos D. Angulo,

  individually and in his capacity as a Miami-Dade County Police Officer (“Officer Angulo”), and

  in support thereof, state the following:

                                                    INTRODUCTION

          1.        In a powerful and moving dissent, Justice Sonia Sotomayor lamented that “[f]or

  generations, black and brown parents have given their children ‘the talk’—instructing them never

  to run down the street; always keep your hands where they can be seen; do not even think of talking

  back to a stranger—all out of fear of how an officer with a gun will react to them.” Utah v. Strieff,

  136 S. Ct. 2056, 2070 (2016) (Sotomayor, J., dissenting). “Until their voices matter too, our justice

  system will continue to be anything but.” Id. at 271.

          2.        Robert and Steven have much in common. At the start of Summer in 2017, both

  Steven and Robert were in their twenties, hardworking, professionals in their field, and

                                                                                                                      1|Page
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 2 of 30



  individually respected within their communities. Robert, growing a real estate business that

  proudly bears his name, and Steven, a born educator—only 30 credits shy of his PhD. Both are

  black. Indeed, they shared many traits and qualities. Yet, neither Robert nor Steven knew of one

  another’s existence, that is, until a single common thread—one devastating interaction—brought

  their lives crashing down: Officer Angulo.

         3.        Two young black men. Strangers. Neither having ever been arrested before. These

  two strangers brought together by disgraceful acts of violence by the very same police officer, just

  a few months apart. Two young and vibrant lives changed forever, victims of racial profiling

  resulting from an implicit racial bias.

         4.        These incidents are but small chapters in a tale of a nationwide epidemic

  approaching critical mass. These incidents also serve as a commentary on the vital need for body-

  worn cameras—both to deter police misconduct and to preserve the truth.

         5.        This lawsuit highlights and explores the devastating impact of implicit racial bias

  in law enforcement. This is not about racism or deep-rooted prejudice. To the contrary, this is

  about a latent, sub conscious implicit racial bias so prevalent in American society and so

  widespread in law enforcement. This lawsuit explores many issues facing our society that need

  addressing: implicit racial bias; police violence; lack of accountability; the so called “blue code”;

  lying on reports; rubberstamping behavior; and the devasting affect on the victims of this behavior.

         6.        It is only now—through the proliferation of many video recordings that have finally

  brought the truth to light and which have allowed the black man to be believed, that an honest and

  painful dialogue may be had. This is not an attack on the police. To the contrary—this is an attempt

  to hold the few bad apples accountable for their actions so that the vast majority of good officers

  can be safe and rebuild the eroded trust with the communities they are tasked with protecting and



                                                                                                                     2|Page
                                                    Rodal Law, P.A.
       5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 3 of 30



  serving.

          7.        This is a civil rights action on behalf of Mr. Menard and Mr. Payne (collectively,

  “Plaintiffs”) whose rights under the Fourth Amendment to the United States Constitution were

  violated when they were abused and mistreated by Officer Angulo. Officer Angulo approached

  Mr. Menard and Mr. Payne, the former while parked outside of his cousin’s house and the latter

  while driving to his job, with his gun drawn, yelling and highly aggressive. Officer Angulo used

  excessive force against Mr. Menard and Mr. Payne, and falsely arrested and imprisoned Mr. Payne,

  causing him to be lose his teaching job as a result of the malicious prosecution he caused.

          8.        Mr. Menard and Mr. Payne seek redress for the violations of their rights, privileges,

  and immunities as guaranteed them by the Fourth Amendment to the United States Constitution,

  42 U.S.C § 1983, and the laws of the State of Florida.

                                           JURISDICTION AND VENUE

          9.        Jurisdiction of this Court arises under 28 U.S.C. § 1331, 28 U.S.C. § 1343(a)(3),

  and 28 U.S.C. § 1343(a)(4). Supplemental jurisdiction over Plaintiffs’ additional state law claims

  is proper pursuant to 28 U.S.C. §1367(a) because they form part of the same case or controversy.

          10.       Venue is properly brought in the Southern District of Florida under 28 U.S.C.

  1391(b) because it is the district in which all parties reside, and in which all of the events

  establishing the Plaintiffs’ claims occurred.

          11.       All conditions precedent to the maintenance of this action have been performed or

  have occurred prior to its institution.

                                                          PARTIES

          12.       Mr. Menard is 30 years old, a resident of Miami-Dade County, Florida, of African

  American descent, and sui juris.



                                                                                                                      3|Page
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 4 of 30



           13.       Mr. Payne is 26 years old, a resident of Miami-Dade County, Florida, of African

  American descent, and sui juris.

           14.       Defendant, Miami-Dade County, is a political subdivision of the State of Florida,

  organized and existing under the laws of the State of Florida. The County established and maintains

  the Miami-Dade Police Department, as a constituent department or agency which is responsible

  for, among other things, “to promote a safe and secure environment… and practice our core values

  of integrity, respect, service and fairness1” in Miami-Dade County. The County is responsible,

  through its officers, employees, servants, and agents, for enforcing the regulations of the County

  and for ensuring that its officers, employees, servants, and agents obey the laws of the State of

  Florida and the United States. The County assumes the risk incidental to the maintenance of a

  police force and the employment of law enforcement and police officers.

           15.       The County has a long-standing pattern and practice and/or custom and policy of

  police misconduct, including racial profiling and using excessive force against citizens,

  specifically those of African American Descent.

           16.       Officer Angulo is a natural person, a citizen of the State of Florida, residing in

  Miami-Dade County, Florida, over eighteen (18) years of age, and otherwise sui juris.

           17.       At all times material, Officer Angulo was and/or is employed as a police officer of

  the Miami-Dade Police Department (“MDPD”). The MDPD primarily serves Miami-Dade

  County’s unincorporated areas and has approximately 4,700 employees.

           18.       At all times material hereto, Officer Angulo was an employee and a sworn law

  enforcement officer of MDPD and is being sued in his individual capacity. At all times material

  hereto, Officer Angulo was acting as an agent and employee of Miami-Dade County and was



  1   https://www8.miamidade.gov/global/police/home.page.

                                                                                                                       4|Page
                                                      Rodal Law, P.A.
         5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                          www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 5 of 30



  acting under the color of state law.

          19.       As set forth in more detail below, Officer Angulo, while acting within the course

  and scope of his employment with the MDPD and under color of law, directly violated the

  constitutional rights of Mr. Menard and Mr. Payne as well as violated statutory and common law

  duties owed to Mr. Menard and Mr. Payne.

                                             GENERAL ALLEGATIONS

          20.       Plaintiffs provide, in their respective allegations below, the substance of certain

  factual allegations. Plaintiffs do not intend that their respective allegations provide, in exact detail,

  or necessarily in chronological order, any or all allegations. Rather, Plaintiffs intend that this

  section merely provide the County and Officer Angulo fair notice of the general nature and

  substance of the allegations.

          Implicit Racial Bias in Law Enforcement

          21.       Justice Sotomayor noted that “it is no secret that people of color are

  disproportionate victims” of “the humiliations of … unconstitutional searches” and that these

  “unlawful ‘stops’ have severe consequences much greater than the inconvenience suggested by

  the name.” Strieff, 136 S. Ct. 2056, 2069-70.

          22.       How did we arrive here? How do we explain these behaviors? How do we fix it?

  Perhaps, the theory of implicit bias provides much needed insight into this growing problem and

  sheds light on the racial disparity in our justice system.

          23.       The science of implicit racial bias indicates that unconscious mental processes of

  perception, impression, and judgment are influenced by powerful cultural stereotypes that can

  function to produce behavior at odds with an individual’s avowed principles. See generally

  Anthony G. Greenwald & Linda Hamilton Krieger, Implicit Bias: Scientific Foundations, 94 Calif.



                                                                                                                      5|Page
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 6 of 30



  L. Rev. 945 (2006) (surveying implicit bias research). “[A] substantial and actively accumulating

  body of research evidence establishes that implicit race bias is pervasive and is associated with

  discrimination against African Americans.” Id. at 966.2

          24.       Due to mainstream television shows like “Cops” and many American movies, the

  connection between black people and crime has become deeply entrenched in the American

  psyche.3 As Professor Jones points out in his book on widespread stereotypes by law enforcement,

  “the most ubiquitous image of the black male is a young man in saggy pants spread-eagled over

  the police car.”4 Thinking about crime can trigger thoughts about Blacks, which in turn activates

  negative stereotypes.5 People categorize one-another “in order to make sense of

  experience…Racial categorization, similar to the general categorization process, is largely

  automatic; in other words, it occurs unintentionally and without conscious awareness.”6 Officers

  may even be more predisposed to automatic associations because they are constantly thinking

  about crime while carrying out their duties7.

          25.       Research suggests that racial bias directs police attention to Blacks regardless of

  whether these individuals are engaged in suspicious behavior.8 For example, in United States v.

  Mendenhall, two Drug Enforcement Agency (DEA) officers performing a sting operation in a

  Detroit airport narrowed in on 22-year-old Sylvia. Mendenhall as she dis-embarked from her Los-




  2 The undersigned recognizes to the outstanding Amicus Brief filed by the National Association for the Advancement
  of Colored People (“NAACP”) and The Policy Council on Law Enforcement and The Mentally Ill, in County of Los
  Angeles, Calif. v. Mendez, 137 S. Ct. 1539 (2017).
  3 D. Marvin Jones, Dangerous Spaces: Beyond the Racial Profile 13 (2016).
  4 Id.
  5 L. Song Richardson, Arrest Efficiency and the Fourth Amendment, 95 Minn. L. Rev. 2035, 2063–64 (2011).
  6 Id. at 2042.
  7 Id. at 2064.
  8
    Id.



                                                                                                                      6|Page
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 7 of 30



  Angeles flight.9 According to their testimony, the officers followed Ms. Mendenhall because she

  aroused their suspicions by appearing “very nervous,” “completely scan[ing] the whole area,” and

  not retrieving any luggage. Ms. Mendenhall’s “suspicious behavior” turned out to be related an

  innocent explanation: the fact that she was changing planes.10 Ms. Mendenhall was black, which

  neither officer mentioned when re-counting the events in their subsequent testimony.11

          26.       Once an officer zooms in on a target, automatic associations of black people as

  aggressive, violent, or suspicious are activated.12 These negative stereotypes may cause an officer

  to behave aggressively without realizing it.13 Further, as Professor Richardson notes in her article

  on the role of implicit bias in the criminal justice system, the more interactions police officers have

  with black people, the greater the likelihood that such encounters will trigger racial stereotypes

  and precipitate violence.14 Given the pervasive negative stereotypes, it should come as no surprise

  that American police officers stop, arrest and kill a disproportionate number of Black people.

          27.       Blacks are primary targets for police stops and seizures. Between 2005 and 2008,

  the Center of Constitutional Rights reported that approximately 80 percent of total stops by New

  York officers were of black and Latinos, who comprise 25 percent and 28 percent of the city’s

  total population, respectively.15 During this same period, only approximately 10% of stops were

  of whites, who comprise 44 percent of the city’s population.16 The disproportionate contact


  9
    United States v. Mendenhall, 446 U.S. 544, 547 n.1 (Stewart, J., plurality opinion) (1980).
  10
     Id. at 564 (Powell, J., concurring). The DEA agent heard the ticket agent tell Mendenhall that “her ticket to
  Pittsburgh already was in order and that all she needed was a boarding pass for the flight.” Id. at 573 (White, J.,
  dissenting).
  11
     See id. at 558, explaining that Mendenhall was black.
  12
     See L. Song Richardson, Arrest Efficiency and the Fourth Amendment, 95 Minn. L. Rev. 2035, 2052–53 (2011).
  13
     Id.
  14
     Id.
  15
     Center for Constitutional Rights. “Racial Disparity in NYPD Stop and Frisks,” Executive Summary, Last
  modified Jan. 11, 2010, http://ccrjustice.org/sites/default/diles/assets/Report-CCR-NYPD-Stop-and-Frisk_3.pdf
  16
     Id.



                                                                                                                      7|Page
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 8 of 30



  between police and blacks was not isolated to New York. According to a report by the Missouri

  Attorney General, black residents in Ferguson have also had significant contact with the police.17

  In 2013, 90 percent of searches conducted by police officers in Ferguson, were of African

  Americans, while 8 percent were of whites.18 Blacks are also primary targets for police violence.

          28.       Most disturbingly, Blacks are disproportionately killed by police officers. Being

  born black rather than white, makes a person three times more likely to be killed by police.19 While

  representing only 13% of the American population, 31% of those killed by police are black. 20 A

  2015 study by researcher Cody Ross found:

                    There is no relationship between county-level racial bias in police
                    shootings and crime rates (even race-specific crime rates), meaning
                    that the racial bias observed in police shootings in this data set is not
                    explainable as a response to local-level crime rates.21
          The same study found that individuals who were shot by police had a higher probability of

  being unarmed black individuals than being armed white individuals.22

          29.       Studies show that racial disparities in police seizures, brutality and killing may be

  the result of implicit bias by law enforcement.23 Implicit bias can lead an officer to evaluate

  identical behaviors differently according to the race of the person observed.24 Race-based biases


  17
      See Mo. Att'y Gen., Racial Profiling Data (2013), http://ago.mo.gov/vehicle-stopsreport?lea=161
  [https://perma.cc/A7PY-6H8N].
  18
      Id.
  19
      Maggie Fox, Police Killings Hit People of Color Hardest, Study Finds, NBC News. May 8, 2018.
  20
     German Lopez, There are Huge Racial Disparities in How US Police Use Force, Vox, Nov. 14, 2018.
  21
      Ross CT (2015) A Multi-Level Bayesian Analysis of Racial Bias in Police Shootings at the County-Level in the
  United States, 2011–2014. PLoS ONE 10(11): e0141854. https://doi.org/10.1371/journal.pone.0141854.
  22
     Id.
  23
     [See DAVID COLE, No EQUAL JUSTICE: RACE AND CLASS IN THE AMERICAN CRIMINAL JUSTICE
  SYSTEM, 34-41 (1999) (describing the explicit use of race in criminal profiles by police departments in Maryland,
  Colorado, Louisiana, and New Jersey); Kris Antonelli, State Police Deny Searches are Race-Based; ACLU Again
  Challenges 1-95 Stops, BALT. SUN, Nov. 16, 1996, at 18B; David Kocieniewski & Robert Hanley, Racial Profiling
  Was The Routine, New Jersey Finds, N.Y. TIMES, Nov. 28, 2000, at A1; Barbara Whitaker, San Diego Police
  Found to Stop Black and Latino Drivers Most, N.Y. TIMES, Oct. 1, 2000, at A31; Jim Yardley, Studies Find Race
  Disparities in Texas Traffic Stops, N.Y. TIMES, Oct. 7, 2000, at A12.]
  24
     See L. Song Richardson, Arrest Efficiency and the Fourth Amendment, 95 Minn. L. Rev. 2035, 2039 (2011).



                                                                                                                      8|Page
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 9 of 30



  may cause officers to notice a black person more quickly and to interpret a black person’s

  ambiguous behaviors as suspicious and criminal.25 For example, in one study involving video

  game simulation of shooting, University of Colorado researchers found that officers were quicker

  to shoot black suspects.26 The study concluded the speed with which officers shoot black targets

  was evidence that officers perceived black men as threatening.27

           30.       Police officers are also unlikely to be convicted and incarcerated as civilians.28

  Most judges and lawyers perceive discrimination in the criminal justice system to be isolated or

  episodic.29 In discussing police brutality, Professor Susan Bandes—one of the 20 most cited law

  professors in criminal law and procedure—writes:

                     Systematic police brutality has been masked, insulated and
                     implicitly condoned because courts have failed to make connections
                     among incidents...and in general persisted in defining encounters as
                     separate from – and irrelevant to—any over-arching systematic
                     patterns.30
           31.       In 2013, the Report of The Sentencing Project to the United Nations Human Rights

  Committee, Regarding Racial Disparities in the United States Criminal Justice System

  (Sentencing Project Report) was published.31

           32.       The Sentencing Project Report contained many alarming statistics. Here are just a

  few:

                 • African-American males are six times more likely to be incarcerated than
                 white males and 2.5 times more likely than Hispanic males;


  25
     Id.
  26
      Joshua Correll et al., The Police Officer's Dilemma: Using Ethnicity to Disambiguate Potentially Threatening
  Individuals, 83 J. PERSONALITY & SOC. PSYCHOL. 1314, 1325-26 (2002).
  27
      Id.
  28
     Maggie Fox, Police Killings Hit People of Color Hardest, Study Finds, NBC News. May 8, 2018.
  29
     D. Marvin Jones, Dangerous Spaces: Beyond the Racial Profile 12 (2016).
  30
     Susan Bandes, “Patterns of Injustice: Police Brutality in the Courts,” Buffalo Law Review 47, no. 1275 (1999): 4.
  31 Available at http://sentencingproject.org/wp-content/uploads/2015/12/Race-and-Justice-Shadow-Report-

  ICCPR.pdf

                                                                                                                       9|Page
                                                      Rodal Law, P.A.
         5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                          www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 10 of 30



               • If current trends continue, one of every three black American males born
               today can expect to go to prison in his lifetime;
               • In 2011, black Americans constituted 30% of persons arrested for a
               property offense and 38% of persons arrested for a violent offense, despite
               being roughly 12% of the population;
               • Black youths account for 16% of all children in America yet make up 28%
               of juvenile arrests;
               • Black drivers were three times as likely to be searched during a stop as
               white drivers and twice as likely as Hispanic drivers; and
               • Black drivers were twice as likely to experience the use or threat of violent
               force at the hands of police officers than both white and Hispanic drivers.

         33.       The Sentencing Project Report attributed much of this to implicit racial bias.

                        A growing body of scholarship suggests that a significant portion of
                        such disparity may be attributed to implicit racial bias, the unconscious
                        associations humans make about racial groups. Implicit biases
                        (commonly referred to as stereotypes) are activated when individuals
                        must make fast decisions with imperfect information; biases—
                        regardless of their accuracy—“fill in” missing information and allow
                        individuals to make decisions in the limited time allowed. Extensive
                        research has shown that in such situations the vast majority of
                        Americans of all races implicitly associate black Americans with
                        adjectives such as “dangerous,” “aggressive,” “violent,” and “criminal.”
                        Since the nature of law enforcement frequently requires police officers
                        to make snap judgments about the danger posed by suspects and the
                        criminal nature of their activity, subconscious racial associations
                        influence the way officers perform their jobs.

  The Sentencing Project Report, at 3-4.

         34.       Understanding the stakes, the U.S. Department of Justice recently announced that

  “it will train all of its law enforcement agents and prosecutors to recognize and address implicit

  bias as part of its regular training curricula.” U.S. Dep’t of Justice, Office of Pub. Aff., Department

  of Justice Announces New Department-Wide Implicit Bias Training for Personnel (June 27, 2016),


                                                                                                                   10 | P a g e
                                                    Rodal Law, P.A.
       5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 11 of 30



  https://www.justice.gov/opa/pr/department-justice-announces-new-department-wide-implicit-

  bias-training-personnel.

            35.     Implicit bias helps account for “evidence of a significant bias in the killing of

  unarmed black Americans relative to unarmed white Americans” by police officers in the United

  States.32 According to one analysis, “the probability of being black, unarmed, and shot by police

  is about 3.49 times the probability of being white, unarmed, and shot by police on average.” 33

  Other analyses lend support to the conclusion that people of color are more likely to be perceived

  as deadly threats by officers faced with making “split-second” judgments, such as occurred in this

  case.34

            36.     In conclusion, research spanning three decades provides alarming evidence that

  implicit biases influence law enforcement interactions with black communities, even if it occurs

  unintentionally. Automatic activation of negative stereotypes brings out violence or aggression in

  police officers, often leading to horrible consequences for black communities.35

                                       ALLEGATIONS OF MR. MENARD

            37.     Mr. Menard received his bachelor’s degree in criminal justice and is the proud

  founder of Menard Home Group, a full-service real estate brokerage firm. Mr. Menard is an

  Accredited Buyer’s Representative (ABR®), a Military Relocation Professional (MRP), a Certified

  International Property Specialist (CIPS), as well as being a Sellers Representative Specialist

  (SRS).



  32 See Cody T. Ross, A Multi-Level Bayesian Analysis of Racial Bias in Police Shootings at the County-Level in the
  United States, 2011–2014, PLOS ONE (Nov. 2015), http://dx.doi.org/10.1371/journal.pone.0141854.
  33 Id.
  34 See, e.g., Joshua Correll et al., The Police Officer’s Dilemma: Using Ethnicity to Disambiguate Potentially

  Threatening Individuals, 83 J. Personality & Soc. Psychol. 1314, 1325 (2002) (finding that when a “target was
  unarmed, participants mistakenly shot him more often when he was African American than when he was White”).
  35
     L. Song Richardson, Arrest Efficiency and the Fourth Amendment, 95 Minn. L. Rev. 2035, 2052 (2011).

                                                                                                                    11 | P a g e
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 12 of 30



           38.     As part of his real estate business, Mr. Menard visits with potential buyers and

  sellers in homes throughout South Florida. On August 17, 2017, Mr. Menard finished showing a

  home and went to pick up his cousin, Prosper Guillaume (“Prosper”) so they could attend the

  Miami Dolphins pre-season game scheduled to begin at 7:07 p.m.

           39.     Mr. Menard stopped at a gas station and headed to Prosper’s home where he saw

  Prosper standing outside the house, speaking with someone. As they had some time yet before the

  football game started, Mr. Menard parked on the swale in front of Prosper’s house, and Prosper

  got in the passenger seat as they chatted and caught up on what was happening with each other.

           40.     Mr. Menard had been driving northbound on N.W. 2nd Court, and he parked facing

  north.

           41.     They sat and chatted for about 5-10 minutes, when at about 4:00 in the afternoon,

  Mr. Menard and Prosper noticed multiple police vehicles driving southbound down the street

  toward their direction.

           42.     They didn’t pay the police too much mind until the lead car pulled up just a few

  inches from the front of the vehicle they were sitting in, and the remaining cars quickly surrounded

  and boxed in their vehicle.

           43.     Terrified of getting shot and in response to the actions of Officer Angulo, both Mr.

  Menard and Prosper immediately rolled down their windows and made their hands visible to

  Officer Angulo, as well as visible to the other police officers rapidly surrounding Mr. Menards’s

  vehicle, by placing their hands up and outside of the windows.

           44.     As their fear and apprehension started building, it quickly turned into sheer horror

  as suddenly and without any reason or provocation, Officer Angulo sprung from his police vehicle,

  and with his gun drawn and pointed at Mr. Menard’s head, ran to the driver’s side door as he



                                                                                                                   12 | P a g e
                                                    Rodal Law, P.A.
       5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 13 of 30



  shouted at Mr. Menard.

          45.       Upon demand, Mr. Menard gave Officer Angulo his driver’s license and asked what

  was happening and why he was being questioned.

          46.       Without answering, Officer Angulo asked Mr. Menard for his registration. When

  Mr. Menard asked, “for what?” Officer Angulo, immediately and without second thought,

  answered with force36.

          47.       Officer Angulo grabbed the car door handle with such force that that it caused

  damage to the door of Mr. Menard’s vehicle, and proceeded to forcefully pull Mr. Menard from

  the vehicle and aggressively twisted Mr. Menard’s left hand behind his back. At this point, Mr.

  Menard observed another officer approaching with a taser gun.

          48.       Due to Officer Angulo’s cursing, swelling anger, and aggression which was causing

  him to grow more and more verbally and physically aggressive with Mr. Menard, Officer Angulo’s

  sergeant—Sergeant Lugo—intervened.

          49.       Sergeant Lugo interrupted Officer Angulo by tapping his shoulder and Officer

  Angulo finally released his grip on Mr. Menard—but not before roughly pushing Mr. Menard

  against his vehicle with force.

          50.       A swarm of other MDPD officers, including Yosep Fernandez, Matthew Levine,

  and Christopher Rodriguez, had by now surrounded Mr. Menard and Prosper.

          51.       Ultimately, Mr. Menard was cited for having the tint on his vehicle windows too

  dark. Another Miami-Dade County officer, Christopher Rodriguez, noted that normally, he would

  only issue a warning but because he knew that Mr. Menard would file a complaint against the



  36From the audio recording, it appears to have taken approximately 2 seconds from when Mr. Menard asked, “for
  what?” to the sounds of Officer Angulo yanking on the door handle and grabbing Mr. Menard.



                                                                                                                    13 | P a g e
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 14 of 30



  officers, he was issuing a citation37. Officer Rodriguez tried to explain away the officers’ actions

  to Mr. Menard by saying, “you are who you hang around.”

          52.       As a direct result of the assault and physical violence of Officer Angulo, Mr.

  Menard was treated at the Aventura Hospital emergency room. Incidentally, Officer Rodriguez

  later referred to it as “Officer Angulo guiding [Mr. Menard] out of the vehicle.” Sergeant Lugo

  later referred to is a “assisting” Mr. Menard.

          53.       As a direct result of Officer Angulo’s actions, Mr. Menard suffered extreme

  emotional distress and was diagnosed with post-traumatic stress disorder (“PTSD”).

          54.       During an internal affairs investigation into the incident, Officer Angulo lied and

  claimed that he was responding to a traffic stop for front window tint and that he had pulled over

  Mr. Menard’s vehicle, when, in fact, Mr. Menard had been parked in front of his cousin’s house.

          55.       Officer Angulo’s statement under oath—backed up by multiple officers—asserted

  that they had been following Mr. Menard as he headed south on N.W. 2nd Court and then pulled

  him over. However, this is simply fabricated. A neighbor across the street from Prosper took a

  picture of the scene as can be seen below.




  37This allegation was later sustained by an MDPD internal affairs investigation and was recorded on body-worn
  cameras.

                                                                                                                    14 | P a g e
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 15 of 30



           56.     Mr. Menard’s vehicle is the one vehicle facing north and the four marked and one

  unmarked police vehicle are all facing south. How could this possibly have happened if Mr.

  Menard was pulled over by Officer Angulo?

           57.     Multiple sworn law officers blatantly lying under oath.

           58.     The above picture is a startling reality check of what happens in broad daylight

  when two young black men are sitting in a vehicle with “too much tint.” It is important to note that

  these officers were mostly part of MDPD’s Crime Suppression Team, out on patrol to “stop crime.”

  With five police vehicles occupied with a car with too much tint—who is out suppressing actual

  crime?

           59.     Moreover, Officer Rodriguez did not turn on his body worn camera until after the

  violence had already occurred and could not recall how long he was on the scene while his body

  worn camera was not activated and in record mode. Further, Officer Rodriguez deactivated his

  body-worn camera, and then reactivated it in middle of his speaking with Mr. Menard and Prosper

  and then de-activated the camera “prior to the conclusion of the traffic stop.”

           60.     Officer Rodriguez was disciplined for “conduct unbecoming an employee,” failure

  to be courteous, and failure to properly and timely activate and de-activate his body-worn camera

  related to the above-referenced incident.

           61.     Officer Yosep Fernandez also responded to the incident and also failed to timely

  activate his body-worn camera, an allegation that was sustained by a disposition panel reviewing

  the Professional Compliance Bureau investigation. Further, Officer Fernandez deactivated his

  body-worn camera, and then reactivated it in middle of his speaking with Mr. Menard and Prosper

  and then de-activated the camera “prior to the conclusion of the traffic stop.”

           62.     Officer Fernandez received a written reprimand as discipline for the violations of



                                                                                                                   15 | P a g e
                                                    Rodal Law, P.A.
       5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 16 of 30



  Chapter 33, Part 1 of the MDPD Departmental Manual.

         63.       Officer Matthew Levine was also discipled for failure to properly and timely

  activate and de-activate his body-worn camera related to the above-referenced incident.

         64.       Multiple MDPD officers intentionally turned off their body cameras in middle of

  their interaction with Mr. Menard and then turned them back on, ostensibly, when they felt safe.

                                        ALLEGATIONS OF MR. PAYNE

         65.       Mr. Payne is dedicated to children’s education and an avid athlete with a master’s

  degree in sports administration with a focus on sports performance and is about 30 credits shy of

  obtaining his PhD in sports medicine.

         66.       In November 2017, Mr. Payne worked at Van E. Blanton Elementary School in

  Liberty City, Florida, as a reading intervention specialist and then Dr. Michael M. Krop Senior

  High School (the “High School”) as a track & field coach.

         67.       On November 1, 2017, at around 2:30 p.m., Mr. Payne was driving to the High

  School for track & field training session. As he was driving, Mr. Payne saw one of his

  student/athletes on her way to the High School and he stopped to give her a ride.

         68.       About three blocks from the High School, at 211st. Street and N.E. 14th. Ave., Mr.

  Payne saw a police car make a U-turn and pull up right behind him.

         69.       As the police car continued following him, Mr. Payne became more concerned, as

  he had done nothing wrong and could not understand why he was being followed. Mr. Payne then

  pulled his vehicle over to let the police car pass. Instead of passing, Officer Angulo sprung from

  his police vehicle, and with his gun drawn and pointed at Mr. Payne, began shouting at Mr. Payne.

         70.       Officer Angulo proceeded to run to Mr. Payne’s window, pointed his service

  weapon at Mr. Payne, and began yelling for Mr. Payne to put his hands on the head. Then, without



                                                                                                                   16 | P a g e
                                                    Rodal Law, P.A.
       5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 17 of 30



  warning, Officer Angulo pointed his gun at Mr. Payne’s head and began repeatedly yelling: “get

  the f**k out of the car!” Terrified of getting shot, Mr. Payne immediately obeyed by carefully

  exiting his vehicle and promptly laying on the ground, face down, with his hands on his head.

         71.       Without even the slightest threat or provocation from Mr. Payne, Officer Angulo

  stood over Mr. Payne and steadily pointed his gun at Mr. Payne. Officer Angulo maintained this

  position, with Mr. Payne helplessly on the ground, bewildered as to why this was happening, until

  additional police officers arrived. Upon their arrival, Officer Angulo handcuffed Mr. Payne and

  put him the police car. Mr. Payne proceeded to ask why he was being arrested, to which Officer

  Angulo by saying he “wasn’t answering any f***ing questions,” slammed car door in Mr. Payne’s

  face—without reading Mr. Payne his Miranda rights—and left Mr. Payne in hot car without air

  circulation or ventilation.

         72.       Mr. Payne was charged with reckless driving. Unbelievably, Mr. Payne was

  arrested and taken to the Turner Guilford Knight Correctional Center for booking.

         73.       As a result, Mr. Payne lost his jobs and suffered extreme emotional distress.

                                            COUNT I
                                Fourth Amendment-42 U.S.C. §1983
                        Mr. Menard and Mr. Payne against Miami-Dade County

         74.       Mr. Menard incorporates paragraphs 1-64 as though fully set forth herein.

         75.       Mr. Payne incorporates paragraphs 1-36 and 65-73 as though fully set forth herein.

         76.       This is an action brought against the County pursuant to the United States

  Constitution Amendments IV and XIV in violation of 42 U.S.C. § 1983.

         77.       Prior to August 1, 2017, the County developed and maintained policies or customs

  exhibiting deliberate indifference to the constitutional rights of persons in the community, which

  caused the violation of Mr. Menard and Mr. Payne’s constitutional rights.



                                                                                                                   17 | P a g e
                                                    Rodal Law, P.A.
       5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 18 of 30



          78.       The County maintained a policy and/or custom of inadequately and improperly

  investigating citizen complaints of police misconduct and officers’ use of excessive force, and/or

  destroying evidence particularly in the form of cell phone cameras and said acts of misconduct

  were tolerated and not reprimanded by the County. Thus, the County inadequately discouraged

  constitutional violations perpetrated by its law enforcement officers and ratified improper conduct

  and use of excessive force.

          79.       The County has a history of excessive force and Constitutional rights violations by

  its officers, and failed to discipline, correct the misconduct, and properly train or supervise officers;

  therefore, exhibiting deliberate indifference to the constitutional rights of persons in the

  community, specifically, Mr. Menard and Mr. Payne whose constitutional rights were violated

  pursuant to the United States Constitution, and they were ultimately deprived of their bodily

  integrity.

          80.       The list of Constitutional misconduct by MDPD officers is quite extensive and goes

  on for pages and pages. And these are just instances available through online searches. The

  following incidents are just representative samples.

          81.       By way of example, on or about March 15, 2019, MDPD Officer Alejandro Giraldo

  was caught on video using excessive force against Dyma Loving, a victim, and was later

  suspended. https://www.nbcmiami.com/news/local/Dyma-Loving-Interview-Miami-Dade-arrest-

  Caught-on-Camera-507387661.html.

          82.       On October 11, 2001, Miami-Dade Police officers shot Theodore Dukes and beat

  his passengers Mr. Smith and Mr. Scruggs after traffic stop in Liberty city. Mr. Dukes was

  hospitalized for 17 days following the attack, three of which he spent in a coma. In a lawsuit filed

  against the police and Miami-Dade County, the American Civil Liberties Union (“ACLU”) alleged



                                                                                                                    18 | P a g e
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 19 of 30



  that Miami-Dade police officer violated the civil rights of Mr. Dukes, Mr. Smith and Mr. Scruggs

  by unreasonably and excessively using force against them. ACLU Press Release. ACLU sues

  Miami-Dade Police for Shooting Driver, beating passengers after Traffic Stop, Oct. 7, 2005,

  https://www.aclu.org/news/aclu-sues-miami-dade-police-shooting-driver-beating-passengers-

  after-traffic-stop.

           83.       Officer H. Rodriguez struck 26-year-old Jacksonvile Gaston in the face and

  grabbed him by the neck after a traffic stop in August of 2018. Although Mr. Gaston was not

  complying with police, witnesses said the force used by police was excessive. Roy Ramos,

  Cellphone video shows Miami-Dade police officer striking suspect in face, LOCAL 10 NEWS,

  Aug.     30,     2018,      https://www.local10.com/news/florida/miami-dade/cellphone-video-shows-

  miami-dade-police-officer-striking-suspect-in-face.

           84.       On February 14, 2019 Miami-Dade Sergeant Gustavo De Los Rios was charged

  with misdemeanor battery after kicking 17-year-old David Brown in the face and pushing his knee

  into the teen’s neck while Brown was handcuffed in a shopping-plaza parking lot in northwest

  Miami-Dade. CBS NEWS, Video shows Miami-area police sergeant kicking handcuffed suspect,

  Jan. 4, 2019, https://www.cbsnews.com/news/video-shows-miami-area-police-sergeant-kicking-

  handcuffed-suspect-gustavo-de-los-rios-david-brown/.

           85.       On May 3, 2018, Officer Mario Figueroa kicked and jumped on David Vladim

  Suazo, a 31-year-old Overtown resident who was not resisting as he was already handcuffed on

  the ground after the officer unsuccessfully attempted to taser him. Jeff Tavss, Miami police officer

  relieved of duty after questionable video surfaces, LOCAL 10 NEWS, May 3 2018,

  https://www.local10.com/news/local/miami/miami-police-officer-relieved-of-duty-after-

  questionable-video-surfaces.



                                                                                                                     19 | P a g e
                                                      Rodal Law, P.A.
         5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                          www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 20 of 30



          86.       On October 24, 2004, Randy Baker a 49-year-old, United States Army Veteran who

  suffered from schizophrenia at the time he was fatally shot by Miami-Police officer Saavedra.

  Witnesses observed as he lay on the ground and was shot in the back of the head. Baker, an African-

  American male, was killed by multiple gunshots intentionally fired by a Miami-Dade County

  Police Officer into the decedent's head and chest. Baker was unarmed and posed no serious threat

  or danger to the Miami-Dade County Police Officer, or to any other person. Ihosvani Rodriguez,

  Neighbors Angry at Police After Mentally Ill Man is Slain, THE SUN SENTINEL, October 26,

  2004, http://articles.sun-sentinel.com/2004-10- 26/news/0410250496_1_police-officers-miami-

  dade-police-threepolice.

          87.       On April 23, 2010, MDPD officers committed excessive force against Michael and

  Vanessa Robertson and falsely arrested them. Miami-Dade Circuit Court Case No. 13-024923 CA

  24.

          88.       On October 26, 2007, Gracia Beaugris, a Haitian-immigrant, was on his way home

  from a laundromat with friends when Officer Christopher Villano stopped and then frisked them.

  When he questioned the officer about why they were being stopped, Villano shot Beaugris in the

  arm. After Beaugris fell to the ground, the Miami Dade officer fired two more shots into him while

  on the ground. Beaugris died at the scene. He was only 19 years old and unarmed.

          89.       On July 13, 2012, Miami-Dade County Police shot 48-year-old Leon Fitzgerald

  Harrigan. The officer shot Mr. Harrigan while he was unarmed and sitting in a stationary vehicle.

  Following the shooting, Mr. Harrigan suffers from severe muscle and tissue damage. He later filed

  a pro-se lawsuit against the Miami-Dade Police department. Case No. 1:12-cv-22993-

  Martinez/White (S.D. Fla. 2012).

          90.       On, January 4, 2013. Xavier Johnson was shot and killed by Miami-Dade County



                                                                                                                    20 | P a g e
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 21 of 30



  Police Officers when they fired multiple rounds into a vehicle after a high-speed chase because

  they allegedly suspected the car’s occupants of shoplifting of makeup from a CVS store. Johnson

  was brought to a local hospital and died a few hours later at Kendall Regional Medical Center.

  Case No. 1:13-cv24450-LENARD (S.D. Fla. 2013).

            91.        On April 27, 2008, 31-year-old Joseph Lumpkin was fatally shot by a Miami-Dade

  County Police Officer after a chase ensued in which the officer suspected Lumpkin of being a

  shoplifter at the Southland Mall in Goulds, a mall located about 45 minutes south of Miami. The

  officer reported they grappled for the gun, which then discharged. Lumpkin died at the scene.

  Florida         in       Brief,      the        St.        Augustine            Record,          Apr.         29,           2008,

  http://staugustine.com/stories/042908/state_txt01_013.shtml#.VwhGKIrJZg.

            92.        As a result of the above-mentioned polices and customs, the County’s officers

  believed that their inappropriate actions would not be subject to proper monitoring by supervisors,

  and that misconduct would not be subject to investigation nor sanction but would instead be

  tolerated by the County.

            93.        The above facts denote a deliberate indifference on the part of the County policy

  makers and custom enforcers, to uphold the constitutional rights of citizens of the County,

  including Mr. Menard and Mr. Payne, in particular, citizens’ right to be free from excessive force,

  which actually and proximately caused violations of Mr. Menard and Mr. Payne’s constitutional

  rights guaranteed by the Fourth and Fourteenth Amendments to the United States Constitution.

            94.        Mr. Menard and Mr. Payne have ongoing and continuous permanent damages and

  injuries and as such are entitled to recovery.

            95.        As a direct and proximate result of the unlawful battery, Mr. Menard and Mr. Payne

  have suffered pain and suffering, mental anguish, emotional distress, and loss of capacity for the



                                                                                                                   21 | P a g e
                                                    Rodal Law, P.A.
       5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 22 of 30



  enjoyment of life.

         WHEREFORE, Plaintiffs ROBERT ELIE MENARD and STEVEN KENNAN PAYNE,

  seek entry of final judgment against Defendant Miami-Dade County for compensatory and

  punitive damages, as well as costs, attorney fees, and such other relief that the Court deems just

  and proper.

                                               COUNT II
                                   Fourth Amendment-42 U.S.C. §1983
                               Mr. Menard against Defendant, Officer Angulo

         96.       Mr. Menard incorporates paragraphs 1-64 as though fully set forth herein.

         97.       At all times material, Mr. Menard had a constitutionally protected right to be free

  from unreasonable searches and seizures or from being subjected to a seizure or arrest without

  probable cause and maintained the right to be free from unlawful assault, protected rights under

  the Fourth and Fourteenth Amendments of the United States Constitution.

         98.       On August 17, 2017, Officer Angulo unlawfully detained and deprived Mr. Menard

  of his liberty, against his will and without legal authority to do so.

         99.       At no time did Officer Angulo have any reasonable or articulable suspicion or

  probable cause which would support a constitutional seizure or arrest of Mr. Menard.

         100.      On August 17, 2017, notwithstanding having no reasonable or articulable

  suspicion, and without probable cause, Officer Angulo caused Mr. Menard to be detained, arrested

  and searched, all in violation of clearly established law.

         101.      At all times material, any reasonably competent officer having a reasonable degree

  of training and expertise should have known that there was no constitutional or legally justifiable

  basis to arrest Mr. Menard.

         102.      At all material times, it was a clearly established violation of Mr. Menard’s



                                                                                                                   22 | P a g e
                                                    Rodal Law, P.A.
       5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 23 of 30



  constitutional right to be free from unreasonable searches and seizures to be subjected to a search

  and arrest, when no reasonable or articulable suspicion or probable cause of any criminal activity

  existed to seize or arrest Mr. Menard.

          103.      At all times material, Officer Angulo, in arresting Mr. Menard concealed,

  suppressed, omitted, and mischaracterized material facts, information, statements, or otherwise

  evidence, of which Officer Angulo had knowledge, in violation of Mr. Menard’s rights of due

  process.

          104.      At all times material, Officer Angulo knowingly, or with reckless disregard for the

  truth, prepared, caused to be prepared, or participated in the preparation of an intentionally false

  and misleading report to support his (Officer Angulo’s) unconstitutional arrest and search of Mr.

  Menard.

          105.      At all material times, any reasonably competent law enforcement officer with

  adequate training should have known that the actions being taken in regard to the arrest and search

  of Mr. Menard were improper, unconstitutional, and likely to result in the violation of the

  constitutional rights of Mr. Menard.

          106.      On August 17, 2017, Officer Angulo intended to cause, and did cause, offensive

  contact and unconsented touching of the body of Mr. Menard, while acting under the color of law.

          107.      At all material times, it would have been readily apparent to a reasonably competent

  and trained police officer, having due regard for Mr. Menard’s constitutional rights, that the use of

  physical force employed against Mr. Menard, without Mr. Menard offering any physical threat or

  resistance, was unjustified and was in violation of clearly established law and Mr. Menard’s

  constitutional rights.

          108.      The actions of Officer Angulo violated Mr. Menard’s clearly established Fourth



                                                                                                                    23 | P a g e
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 24 of 30



  Amendment rights, and a reasonable police officer would have understood that what Officer

  Angulo did violated those rights.

         109.      As a direct and proximate result of the false imprisonment, assault, and battery,

  Officer Angulo has, including but not limited to, pain and suffering, mental anguish, emotional

  distress, and loss of capacity for the enjoyment of life.

         WHEREFORE, Plaintiff ROBERT ELIE MENARD, seeks entry of final judgment

  against Defendant CARLOS D. ANGULO for compensatory and punitive damages, as well as

  costs, attorney fees, and such other relief that the Court deems just and proper.

                                               COUNT III
                                    Fourth Amendment-42 U.S.C. §1983
                                Mr. Payne against Defendant, Officer Angulo

         110.      Mr. Payne incorporates paragraphs 1-36 and 65-73 as though fully set forth herein.

         111.      At all times material, Mr. Payne had a constitutionally protected right to be free

  from unreasonable searches and seizures or from being subjected to a seizure or arrest without

  probable cause and maintained the right to be free from unlawful assault, protected rights under

  the Fourth and Fourteenth Amendments of the United States Constitution.

         112.      On November 1, 2017, Officer Angulo unlawfully detained and deprived Mr. Payne

  of his liberty, against his will and without legal authority to do so.

         113.      At no time did Officer Angulo have any reasonable or articulable suspicion or

  probable cause which would support a constitutional seizure or arrest of Mr. Payne.

         114.      On November 1, 2017, notwithstanding having no reasonable or articulable

  suspicion, and without probable cause, Officer Angulo caused Mr. Payne to be detained, arrested

  and searched, all in violation of clearly established law.

         115.      At all times material, any reasonably competent officer having a reasonable degree



                                                                                                                   24 | P a g e
                                                    Rodal Law, P.A.
       5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 25 of 30



  of training and expertise should have known that there was no constitutional or legally justifiable

  basis to arrest Mr. Payne.

           116.    At all material times, it was a clearly established violation of Mr. Payne’s

  constitutional right to be free from unreasonable searches and seizures to be subjected to a search

  and arrest, when no reasonable or articulable suspicion or probable cause of any criminal activity

  existed to seize or arrest Mr. Payne.

           117.    At all times material, Officer Angulo, in arresting Mr. Payne concealed, suppressed,

  omitted, and mischaracterized material facts, information, statements, or otherwise evidence, of

  which Officer Angulo had knowledge, in violation of Mr. Payne’s rights of due process.

           118.    At all times material, Officer Angulo knowingly, or with reckless disregard for the

  truth, prepared, caused to be prepared, or participated in the preparation of an intentionally false

  and misleading report to support his (Officer Angulo’s) unconstitutional arrest and search of Mr.

  Payne.

           119.    At all material times, any reasonably competent law enforcement officer with

  adequate training should have known that the actions being taken in regard to the arrest and search

  of Mr. Payne were improper, unconstitutional, and likely to result in the violation of the

  constitutional rights of Mr. Payne.

           120.    On November 1, 2017, Officer Angulo intended to cause, and did cause, offensive

  contact and unconsented touching of the body of Mr. Payne, while acting under the color of law.

           121.    At all material times, it would have been readily apparent to a reasonably competent

  and trained police officer, having due regard for Mr. Payne’s constitutional rights, that the use of

  physical force employed against Mr. Payne, without Mr. Payne offering any physical threat or

  resistance, was unjustified and was in violation of clearly established law and Mr. Payne’s



                                                                                                                   25 | P a g e
                                                    Rodal Law, P.A.
       5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 26 of 30



  constitutional rights.

          122.      The actions of Officer Angulo violated Mr. Payne’s clearly established Fourth

  Amendment rights, and a reasonable police officer would have understood that what Officer

  Angulo did violated those rights.

          123.      As a direct and proximate result of the false imprisonment, assault, and battery,

  Officer Angulo has, including but not limited to, pain and suffering, mental anguish, emotional

  distress, and loss of capacity for the enjoyment of life.

          WHEREFORE, Plaintiff STEVEN KENNAN PAYNE, seeks entry of final judgment

  against Defendant CARLOS D. ANGULO for compensatory and punitive damages, as well as

  costs, attorney fees, and such other relief that the Court deems just and proper.

                                                   COUNT IV
                                               False Imprisonment
                                         Mr. Menard against Officer Angulo

          124.      Mr. Menard incorporates paragraphs 1-64 as though fully set forth herein.

          125.      This is an action, under the common law of the State of Florida, for false arrest.

  Such claims arise from a common nucleus of operative facts as the violations of 42 U.S.C. § 1983,

  as set forth above.

          126.      On or about August 17, 2017, Officer Angulo, acting in the course and scope of his

  employment as a police officer for The County, and with malice, bad faith or wanton or willful

  disregard for the safety of Mr. Menard’s well-being, planted or otherwise fabricated evidence on

  Mr. Menard causing him (Mr. Menard) to be falsely arrested and detained.

          127.      Officer Angulo caused Mr. Menard to be arrested, detained, and deprived Mr.

  Menard of his liberty, against his will and without legal authority to do so, despite his desires to

  leave. The actions of Officer Angulo, of which caused Mr. Menard to be arrested, were



                                                                                                                    26 | P a g e
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 27 of 30



  unreasonable and unwarranted under the circumstances, and were against Mr. Menard’s will, and

  without legal authority.

          128.      As a direct and proximate result of the false imprisonment, Mr. Menard has suffered

  bodily injury, pain and suffering, mental anguish, loss of capacity for enjoyment of life, lost wages,

  and loss of ability to earn money. These injuries and losses are permanent and continuing, and Mr.

  Menard will suffer such losses in the future.

          129.      Mr. Menard has complied with all conditions precedent pursuant to Fla. Stat.

  768.28 prior to filing this action.

          WHEREFORE, Plaintiff ROBERT ELIE MENARD, seeks entry of final judgment

  against Defendant CARLOS D. ANGULO for compensatory and punitive damages, as well as

  costs, attorney fees, and such other relief that the Court deems just and proper.

                                                   COUNT V
                                                     Battery
                                         Mr. Menard against Officer Angulo

          130.      Mr. Menard incorporates paragraphs 1-64 as though fully set forth herein.

          131.      This is an action, under the common law of the State of Florida, for battery. Such

  claims arise from a common nucleus of operative facts as the violations of 42 U.S.C. § 1983, as

  set forth above.

          132.      The conduct of Officer Angulo, on August 17, 2017, in illegally arresting Mr.

  Menard, and employing excessive force to do so, was intentional and intended to cause a harmful

  or offensive contact with the person of Mr. Menard.

          133.      The conduct of Officer Angulo was committed within the course and scope of his

  employment with The County.

          134.      As a direct and proximate result of the battery alleged above, Mr. Menard suffered



                                                                                                                    27 | P a g e
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 28 of 30



  bodily injury and resulted in pain and suffering, mental anguish, loss of capacity of enjoyment of

  life, lost wages and loss of ability to earn money. These injuries and losses are permanent and

  continuing, and Mr. Menard will suffer such losses in the future.

         WHEREFORE, Plaintiff ROBERT ELIE MENARD, seeks entry of final judgment

  against Defendant CARLOS D. ANGULO for compensatory and punitive damages, as well as

  costs, attorney fees, and such other relief that the Court deems just and proper.

                                                COUNT VI
                                            False Imprisonment
                                 Mr. Payne against Defendant, Officer Angulo

         135.      Mr. Payne incorporates paragraphs 1-36 and 65-73 as though fully set forth herein.

         136.      This is an action, under the common law of the State of Florida, for false arrest.

  Such claims arise from a common nucleus of operative facts as the violations of 42 U.S.C. § 1983,

  as set forth above.

         137.      On or about November 1, 2017, Officer Angulo, acting in the course and scope of

  his employment as a police officer for the County, and with malice, bad faith or wanton or willful

  disregard for the safety of Mr. Payne’s well-being, planted or otherwise fabricated evidence on

  Mr. Payne causing him to be falsely arrested and detained.

         138.      Officer Angulo caused Mr. Payne to be arrested, detained, and deprived Mr. Payne

  of his liberty, against his will and without legal authority to do so, despite his desires to leave. The

  actions of Officer Angulo, of which caused Mr. Payne to be arrested, were unreasonable and

  unwarranted under the circumstances, and were against Mr. Payne’s will, and without legal

  authority.

         139.      As a direct and proximate result of the false imprisonment, Mr. Payne has suffered

  bodily injury, pain and suffering, mental anguish, loss of capacity for enjoyment of life, lost wages,



                                                                                                                   28 | P a g e
                                                    Rodal Law, P.A.
       5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 29 of 30



  and loss of ability to earn money. These injuries and losses are permanent and continuing, and Mr.

  Payne will suffer such losses in the future.

          140.      Mr. Payne has complied with all conditions precedent pursuant to Fla. Stat.

  768.2838 prior to filing this action.

          WHEREFORE, Plaintiff STEVEN KENNAN PAYNE, seeks entry of final judgment

  against Defendant CARLOS D. ANGULO for compensatory and punitive damages, as well as

  costs, attorney fees, and such other relief that the Court deems just and proper.

                                                COUNT VII
                                                   Battery
                                 Mr. Payne against Defendant, Officer Angulo

          141.      Mr. Payne incorporates paragraphs 1-36 and 65-73 as though fully set forth herein.

          142.      This is an action, under the common law of the State of Florida, for battery. Such

  claims arise from a common nucleus of operative facts as the violations of 42 U.S.C. § 1983, as

  set forth above.

          143.      The conduct of Officer Angulo, on November 1, 2017, in illegally arresting Mr.

  Payne, and employing excessive force to do so, was intentional and intended to cause a harmful

  or offensive contact with the person of Mr. Payne.

          144.      The conduct of Officer Angulo was committed within the course and scope of his

  employment with The County.

          145.      As a direct and proximate result of the battery alleged above, Mr. Payne suffered

  bodily injury and resulted in pain and suffering, mental anguish, loss of capacity of enjoyment of



  38
    The “argument that bad faith is inherent in Plaintiff’s claim against the County for false arrest
  and imprisonment—and that the claim must therefore be dismissed under § 768.28(9)—is without
  merit. Vega v. Enamorado, 2007 WL 9702731, at fn. 9 (S.D. Fla. 2007) (Ungaro, J.)



                                                                                                                    29 | P a g e
                                                     Rodal Law, P.A.
        5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                         www.Rodallaw.com
Case 1:19-cv-21268-RNS Document 1 Entered on FLSD Docket 04/04/2019 Page 30 of 30



  life, lost wages and loss of ability to earn money. These injuries and losses are permanent and

  continuing, and Mr. Payne will suffer such losses in the future.

         WHEREFORE, Plaintiff STEVEN KENNAN PAYNE, seeks entry of final judgment

  against Defendant CARLOS D. ANGULO for compensatory and punitive damages, as well as

  costs, attorney fees, and such other relief that the Court deems just and proper.

                                          DEMAND FOR JURY TRIAL

         Plaintiffs, respectfully, demand a trial by jury of all issues so triable.


                                                                      Respectfully Submitted,


                                                                      /s/ Yechezkel Rodal           .
                                                                      Yechezkel Rodal, Esq.
                                                                      Florida Bar No. 91210
                                                                      E-mail:chezky@rodallaw.com
                                                                      RODAL LAW, P.A.
                                                                      5300 N.W. 33rd Ave., Suite 219
                                                                      Fort Lauderdale, Florida 33309
                                                                      Phone: (954) 367-5308
                                                                      Fax: (954) 900-1208

                                                                      Counsel for Plaintiffs




                                                                                                                   30 | P a g e
                                                    Rodal Law, P.A.
       5300 N.W. 33rd Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
